DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

The IDS filed 9/11/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2002/0095591 to Daniell et al. (hereinafter Daniell) in view of US PG Pub. No. 2018/0217828 to Madrid et al. (hereinafter Madrid).

As to claims 1 and 12, Daniell teaches:
a.	Monitoring, by a management controller, in a computing system that includes a plurality [of] monitored controllers, a plurality of parameters (periodically checking settings (parameters) within a computer) (Daniell, [0046]).

Daniell does not expressly mention a key needed to make authorized changes to settings. However, in an analogous art, Madrid teaches:
c.	[The] management controller provides each of the monitored controllers a respective key to update respective parameters (signature verification key is used to authorize changes to settings) (Madrid, [0036]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the protection scheme of Daniell with the signature verification key of Madrid in order to protect the system from unauthorized changes as suggested by Madrid (Madrid, [0002-0003]).
Daniell as modified further teaches:
d.	The management controller includes a representation of the parameters (saved security settings are compared to current security settings to detect unauthorized changes) (Daniell, [0046]).
e.	Receiving a current version of a first one of the parameters from a first one of the monitored controllers (saved security settings are compared to current security settings to detect unauthorized changes) (Daniell, [0046]).
f.	Determining whether an unauthorized modification occurred to the current version of the first one parameter using the representation (saved security settings are compared to current security settings to detect unauthorized changes) (Daniell, [0046]).


a.	Receiving an updated version of the first one parameter from the first one monitored controller (software update) (Madrid, [0036]). 
b.	The updated version is signed by the respective key associated with the first one monitored controller (software update is signed) (Madrid, [0036]).
c.	Verifying the updated version (Madrid, [0036]).

As to claim 3, Daniell as modified teaches updating the representation to include the updated version of the first one parameter in response to a successful verification (authorized, updated security settings are saved) (Daniell [0042]).

As to claims 4 and 14, Daniell as modified teaches the representation cannot be updated without a signature using the respective key (software update is signed and verified) (Madrid, [0036]).

As to claims 5 and 15, Daniell as modified teaches:
a.	Determining that the unauthorized modification of the current version of the first one of the parameters occurred by comparing the current version of the one parameter to the representation (saved security settings are compared to current security settings to detect unauthorized changes) (Daniell, [0046]).
b.	Performing a security action in response to the unauthorized modification (maintaining activation states when a discrepancy is detected) (Daniell, [0046]).



As to claim 7, Daniell as modified teaches:
a.	Verifying a plurality of firmware images and/or security configurations each corresponding to one of the monitored controllers prior to performing the restore as part of the security action (Daniell, [0046]).
b.	Sending an alert associated with the unauthorized modification (user notification of unauthorized change) (Daniell, [0047]).

As to claim 8, Daniell as modified teaches the receiving of the current version of the first one of the parameters is in response to a request for the current version by the management controller (saved security settings are compared to current security settings to detect unauthorized changes) (Daniell, [0046]).

As to claims 9 and 20, Daniell as modified teaches the receiving of the current version of the first one of the parameters is part of a regular communication provided by the first one monitored controller (monitored settings are checked periodically (regularly)) (Daniell, [0046]).




As to claim 13, Daniell as modified teaches:
a.	Receive an updated version of the first one parameter from the first one monitored controller, wherein the updated version is signed by the respective key associated with the first one monitored (software update is signed) (Daniell, [0046]). 
b.	Verifying the updated version (Daniell, [0046]).
c.	Update the representation to include the updated version of the first one parameter in response to a successful verification (authorized, updated security settings are saved) (Daniell [0042]).

As to claim 16, Daniell as modified teaches to cause the device to determine the representation by communicating with the respective monitored controllers and provide the respective key to each of the monitored controllers (signature verification keys are distributed to respective controllers as needed) (Madrid, [0029]).

As to claim 17, Daniell as modified teaches:
a.	Determining that an additional monitored controller was added to the device (new security profiles mean new conditions to monitor) (Daniell, [0009 and 0026]).
b. 	Provide a respective key to the additional monitored controller (signature verification keys are distributed to respective controllers as needed) (Madrid, [0029]).

d.	Add the additional parameter to the representation (saved security settings are compared to current security settings to detect unauthorized changes) (Daniell, [0046]).

As to claim 18, the system limitations of claim 18 mirror the method limitations of claims 1 and 5 and are rejected in similar fashion.

As to claim 19, the system limitations of claim 19 mirror the method limitations of claims 2 and 3 and are rejected in similar fashion.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2002/0095591 to Daniell et al. (hereinafter Daniell) in view of US PG Pub. No. 2018/0217828 to Madrid et al. (hereinafter Madrid) as applied to claim 1 above, and further in view of US PG Pub. No. 2007/0179904 to Hofstee et al. (hereinafter Hofstee).

As to claim 10, Daniell as modified does not expressly mention a hardware root of trust. However, in an analogous art, Hofstee teaches the management controller includes a hardware root of trust to verify system integrity and, at a time of provisioning of the computing system, the management controller creates the representation by communicating with the respective monitored controllers and provides the key 
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the protection scheme of Daniell as modified with the hardware root of trust scheme of Hofstee in order to make a more secure computing environment against malicious intent as suggested by Hofstee (Hofstee, [0004-0005]).

As to claim 11, Daniell as modified teaches:
a.	Determining, by the management controller, that an additional monitored controller was added to the computing system (new security profiles mean new conditions to monitor) (Daniell, [0009 and 0026]).
b.	Providing a respective key to the additional monitored controller (hardware root of trust is used to provide an authentication key to create a chain of trust) (Hofstee, [0009-0011]).
c.	Receiving an additional parameter from the additional monitored controller (new security profiles mean new conditions to monitor) (Daniell, [0009 and 0026]).
d.	Adding the additional parameter to the representation (new security profiles mean new conditions to monitor) (Daniell, [0009 and 0026]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.